DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 11 December 2020.  Claims 8, 12, and 14 have been cancelled, claims 1, 3, 10, and 17 have been amended, and no new claims have been added.  Therefore, claims 1-7, 9-11, 13, and 15-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines and Office instructions.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 103; therefore the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in 

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG”. The October 2019 Update: Subject Matter Eligibility is referred to herein as the “October 2019 Update”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 recites “the memory device of the manager computing device storing processor readable instructions thereon that, when executed by the manager processor, configure the manager computing device to: generate one or more rules for analyzing survey data”, and independent claim 17 similarly recites “wherein the manager computer is configured, by processor readable instructions executing thereon, to generate one or more rules for analyzing survey data”, and independent claim 10 recites “the one or more rules generated by a manager computing device for evaluating the survey data”.
However, the Examiner has searched for a computer (such as a manager computing device) generating rules for evaluating survey data and does not find it. Applicant ¶ 0025 is the only single place where the terms “manager”, “rule”, and “analyze” (and their derivations) occur in even the same paragraph, and that paragraph merely indicates that the “engagement application … analyzes (232) the survey results using CSAT program rules engine 210 to generate (234) a rules display 212”, and if customer satisfaction “meets or exceeds the rules in CSAT program rules engine” earnings/points may be accrued and displayed, and “The manager computing device 108 and participant computing device 110 are each configured to display (240) the response insights display 208, rules display 212, and/or earnings display 214”. However, there is no discussion or description 
The terms “generate” and “rules” (and their derivations) only occur together in Applicant ¶¶ 0005, 0022, 0025, 0045, 0046, 0048, and 0050. Applicant ¶ 0005 indicates rules are used, and response insights are generated. Applicant ¶ 0022 indicates a “manager computing device … configured to display customer feedback, survey results, and/or rewards data received via a communications network” and “The manager computing device 108 is further configured to display a rule builder for generating rules against which survey results are evaluated, as further described herein”; in other words, it appears the manager – a person – sets rules using a rule builder as based on the display, and any discussion of generating rules is “further described” later. Applicant ¶ 0025, as discussed above, merely indicates that “engagement application … generates (230) a response insights display [and] generate (234) a rules display [using] the rules in CSAT program rules engine”. Applicant ¶ 0045 indicates “FIG. 14 illustrates an exemplary rule building process”; however, the description there is that “engagement computing device provides rules display 212 to manager computing device 108, which displays the rules display 212 (e.g., to an administrator that determines each aspect, etc.) to perform rule building process 1400” and what some rules may be, but not that the manager computing device generates the rules. Applicant ¶ 0046 indicates, at the relevant part that “engagement application … is further configured to aggregate the received survey data and analyze the aggregated survey data against one or more rules (e.g., program rules 210 stored in rules database 216, etc.) in real-time to generate a 
Furthermore, claim 1 recites “store in the memory device of the manager computing device one or more of a program description, one or more eligibility selections, one or more option selections, the generated rules, a budget, and one or more launch settings” and claim 17 similarly recites “wherein the manager computer is configured, by processor readable instructions executing thereon, to store in a memory device thereof one or more of a program description, one or more eligibility selections, one or more option selections, the generated rules, a budget, and one or more launch settings”. Although storing is discussed at many places in the specification, there is very limited indication of storing at a particular location, and then generally referring to Fig. 2, where the only indications of storing appear to be the database(s), rules, program earnings, etc. in the “Survey Computing Device” (104) and/or “Engagement Computing Device” (106), and NOT at the “Manager Computing Device” (108). Only Applicant ¶¶ 0046 and 0048 contain the terms “manager” and “store”, and/or their derivations, but these paragraphs only indicate storing instructions, such as to receive communication(s) and/or access the rules display when executed. There is no apparent indication of storing the selections, rules, budget, or settings indicated at the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-11, 13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

For analysis under SME Step 1, the claims herein are directed to “infrastructure” comprising computing devices or computers (claims 1-7, 9 and 17-20) and a method (claims 10-11, 13, and 15-16), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).
  
For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a combined rewards infrastructure, comprising: a survey computing device communicatively coupled to one or more customer computing devices via a communications network, the survey computing device configured to provide surveys to the customer computing devices, the surveys relating to service experiences provided by one or more participants of a rewards program; a manager computing device comprising: a manager processor, and a memory device communicatively coupled to the manager processor, the memory device of the manager computing device storing processor readable instructions thereon that, when executed by the manager processor, configure the manager computing device to: generate one or more rules for analyzing survey data received from the customer computing devices by the survey computing device, the survey data provided by a plurality of customers via the customer computing devices in response to the surveys provided by the survey computing device, and store in the memory device of the manager computing device one or more of a program description, one or more eligibility selections, one or more option selections, the generated rules, a budget, and one or more launch settings; an engagement computing device communicatively coupled to the survey computing device and to the manager computing device via the communications network, the engagement computing device comprising: an engagement processor, and a memory device communicatively coupled to the engagement processor, the memory device storing processor readable instructions thereon that, when executed by the engagement processor, configure the engagement computing device to: receive the survey data relating to a current participant from the survey computing device, aggregate the received survey data relating to the current participant in real-time, execute a customer satisfaction rules engine to analyze the aggregated survey data against the one or more rules in real-time to generate a score indicative of a quality of service rendered by the current participant to a plurality of customers who provided the survey data on the survey computing devices, generate a response insights display in real-time, the response insights display including the score, store the at a location in the memory device of the engagement computing device, transmit a communication to a participant computing device associated with the current participant in real-time via the communications network, the communication including a uniform resource locator (URL) the URL specifying the location of the response insights display in the memory device of the engagement computing device; and generate a rewards program as a function of at least one of the program description, the eligibility selections, the option selections, the rules, the budget, and the launch settings obtained from the manager computing device, the rewards program accruing customer satisfaction program earnings as a function of the score indicative of the quality of service rendered by the current participant; and the participant computing device communicatively coupled to the engagement computing device via the communications network, the participant computing device comprising: a participant processor, and a memory device communicatively coupled to the participant processor, the memory device of the participant computing device storing processor readable instructions thereon that, when executed by the participant processor, configure the participant computing device to: receive the communication from the engagement computing device via the communications network, and enable connection, via the URL, of the participant computing device to the location of the response insights display in the memory device of the engagement computing device for rendering a display of the score in the response insights display on the participant computing device, the response insights display providing the score to the participant computing device in real time via the enabled connection; wherein the memory device of the engagement wherein processor readable instructions stored on the memory device of the engagement computing device, when executed by the engagement processor, further configure the engagement computing device to: receive other program earnings from one or more other programs, the other programs accruing the other program earnings as a function of criteria other than the quality of service rendered by the current participant, combine the customer satisfaction program earnings with the other program earnings, and store the combined customer satisfaction program earnings and the other program earnings in a single account in the earnings database. 
Independent claim 10 is parallel to claim 1, but directed to a computer-implemented method of providing dynamic, real-time service feedback over a communications network to a participant computing device in a combined rewards infrastructure, comprising the same (or similar) activities as at claim 1. Independent claim 17 is also parallel to claim 1 as directed to a combined rewards infrastructure, comprising the same or similar computers (instead of “computing devices”) and some small variations in limitations (such as designating that “rewards program for implementation by the engagement computer by providing one or more rules and a score goal to the engagement computer, said rewards program generated before a participant renders a service to a customer”, “the survey selections being objective indicia of the customer's subjective feedback regarding the participant's rendering of the service”, etc.).

The underlined portions or elements above indicate the elements additional to the idea itself, and are analyzed, or included in the eligibility analysis, below.
The dependent claims (claims 2-7, 9, 11, 13, 15-16, and 18-20) appear to merely indicate transmitting the URL in real time (claim 2), the manager processor and computing device as configured to receive communication and enable the response insights display (claims 3, 15, and 18) and set the parameters of the rewards program, including eligibility selections, options, rules, budget, and launch settings, to generate the rewards program (claims 4 and 16), the engagement processor generating a reward when the score exceeds a threshold (claim 5), the participants being those that render service to customers and have an identifying property (claim 6), aggregating and rewarding by a group and/or particular group (claims 7 and 11), the score being of a sub-dimension of the service rendered (claims 9 and 20), the survey data being for a plurality of participants and rewarding each participant (claim 11), the survey data being for a single participant (claim 13), and/or generating a reward when meeting or exceeding a goal (as at the abstract idea) (claim 19). Therefore, the dependent claims appear to only indicate limitations on applying the 
This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, teaching, and following rules or instructions)” (see the 2019 PEG) grouping(s) of subject matter based at least on the establishment of standards and goals for performance and rewarding persons for achieving those standards or goals.
The Examiner also notes the involvement of “Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations)” (2019 PEG) – such as the calculation of a score, and whether (or not) the score meets or exceeds a goal and that the claims may also be viewed as “Mental processes (e.g., concepts performed in the human mind such as observation, evaluation, judgment, and/or opinion)” (2019 PEG) – such as the observations, evaluations, judgments, and/or opinions regarding the level of performance and applicability of survey data (noting that the claims require no intricate or extensive level of data or analysis – the surveys, aggregation, analysis, and reporting or providing of performance can be done in the human mind, such as via quarter, mid-year, and annual job performance reviews.
The Examiner notes that Improving Customer Service Through Effective Performance Management, from the United States Office of Personnel Management (OPM) Performance Management and Incentive Awards Division, dated September 1997, downloaded from https://www.opm.gov/policy-data-oversight/performance-Id.), and that “[w]ithin the Government’s … system, the concept of a performance standard first appears as a fundamental feature in law” (Id. at 2). Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are indicated by the underlining above, such as using computers (with particular names indicating their/a function), connectivity over a network, presenting the results communication(s) transmitting a URL, programming or configuring the computer to perform the indicated functions, etc. – please see the above indications for the exact phrasing.
These additional elements merely designate the computer elements by descriptive name (e.g., the “engagement processor” processing engagement data in the “engagement computing device”, the “engagement computing device” being the computer analyzing engagement – i.e., performance, and the “participant computing device” and “participant processor” merely being the computer a participant uses to Alice), and/or “[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice” (Id.). The use of computers and, for further examples, assorted other claim activity (even though considered – aside from the computer implementation itself thereof – as part of the applying of the abstract idea) sending a URL (instead of, in a non-computerized analog, presenting, e.g., a paper copy), calculating scores, rewards, and/or whether a threshold is exceeded, are considered well-understood, routine, conventional (“WURC”) activity since they are merely “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data” (Symantec, TLI Comms. OIP Techs., buySAFE), “[p]erforming repetitive calculations” (Flook, Bancorp), “[e]lectronic recordkeeping” (Alice, Ultramercial), “[s]toring and retrieving information in memory” (Versata, OIP Techs.), all indicated at MPEP § 2106.05(d)(II) as being insignificant.
This judicial exception is not integrated into a practical application because the activity does not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or 
For example, Applicant describes the computers as “conventional” and “any device … capable of receiving or transmitting an IP address wirelessly to or from the internet [sic]” (Applicant ¶ 0058, “An exemplary system for implementing aspects of the disclosure includes a special purpose computing device in the form of a conventional computer” – emphasis added – and “Further, the computer may include any device (e.g., computer, laptop, tablet, PDA, cell phone, mobile phone, a smart television, and the like) that is capable of receiving or transmitting an IP address wirelessly to or from the internet”) such that they are “communicatively coupled via the communications network” as at the claim(s), and the “manager computer” would encompass any computer performing manager activities such as generating the rewards program, the “survey computer” would encompass any computer providing the survey, the “engagement computer” receives and analyzes the data, etc. As such, the computers are merely designated by function, and the Examiner notes that as such various designated computers may be the same physical computer – the survey computer may function as also being the engagement computer, the Electric Power Group v. Alstom, 830 F.3d 1350, 1356 (Fed. Cir. 2016) indicates that “The claims in this case specify what information … to gather, analyze, and display, including in ‘real time’; but they do not include any requirement for performing the claimed functions of gathering, analyzing, and displaying in real time by use of anything but entirely conventional, generic technology.” Therefore, even if real time performance were considered additional to the abstract idea (which it is not), it would be considered insignificant as merely applying the idea via computer and/since only requiring a generic computer.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – see the underlined elements above, when considered as well-understood, routine, conventional (“WURC”) activity, are e.g., using the Internet to gather data” (Symantec, TLI Comms. OIP Techs., buySAFE), “[p]erforming repetitive calculations” (Flook, Bancorp), “[e]lectronic recordkeeping” (Alice, Ultramercial), “[s]toring and retrieving information in memory” (Versata, OIP Techs.) (see MPEP § 2106.05(d)(II)).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, are encompassed by the application of the abstract idea and only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  



NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montano (U.S. Patent Application Publication No. 2014/0114877) in view of StellaService Stella Connect NPL, as submitted by Applicant on 3 April 2018, dated 7 November 2016 (hereinafter Stella Connect) in further view of Stephens et al. (U.S. Patent Application Publication No. 2007/0266054, hereinafter Stephens) and in still further view of Brueggemann et al. (U.S. Patent Application Publication No. 2009/0299846, hereinafter Brueggemann)
 The Examiner notes that citation to Stella Connect is to the copy submitted by Applicant, however, two copies are enclosed (each downloaded from https://web.archive.org/web/20161107052645/https://stellaservice.com/stella-connect/ on 20 November 2019, one with the Archive.org header and one without – for readability) since the clarity and contrast of Applicant’s submission is difficult to read in some places – the Examiner copy appearing different, apparently due to differences in the browser and/or network or interface settings, but the date and text is the same and the graphics are larger and clearer on the Examiner-enclosed copy.

Please note that, as a convenience to applicant, the Examiner has pointed out, by bolding, optional or intended use language, and included a note as to the ramifications of such language below.

Claim 1: Montano discloses a combined rewards infrastructure, comprising:
a survey computing device communicatively coupled to one or more customer computing devices via a communications network, the survey computing device configured to provide surveys to the customer computing devices, the surveys relating to service experiences provided by one or more participants of a rewards 
an engagement computing device communicatively coupled to the survey computing device and to the manager computing device via the communications network (0036, the system may provide a proprietary interface, 0049, Figs. 1 and 7), the engagement computing device comprising:
an engagement processor (0036, the system, in order to operate as indicated, must access instructions stored in memory and execute them via processor in some manner, 0049, Figs. 1 and 7), and
a memory device communicatively coupled to the engagement processor, the memory device of the engagement computing device storing processor readable instructions thereon that, when executed by the engagement processor (0036, the system, in order to operate as indicated, must access instructions stored in memory and execute them via processor in some manner, 0049, Figs. 1 and 7), configure the engagement computing device to:
receive the survey data relating to a current participant from the survey computing device (0021, review encompasses customer service 
aggregate the received survey data relating to the current participant in real- time (0036, 0038, 0045),
execute a customer satisfaction rules engine to analyze the aggregated survey data against the one or more rules in real-time to generate a score indicative of a quality of service rendered by the current participant to the customers who provided the survey data on the survey computing devices (0033, rating exceeds numerical score, 0037, net promoter score evaluation, 0037-0038, “Once the review is completed, it may then be analyzed and classified”, “The reviews for a particular employee are aggregated and organized into an employee review profile 500 (see FIGS. 5A-5F), which is a graphical user interface (GUI) that may list notifications 502 of updates to the employee profile, employee rankings 504, one or more of the customer reviews 504 for that employee, employee surveys 506”, etc. – indicating real-time analysis and updates),
generate a response insights display in real-time, the response insights display including the score (0037, reviews organized in various formats, 0037-0038, “Once the review is completed, it may then be analyzed and classified”, “The reviews for a particular employee are 
store the response insights display at a location in the memory device of the engagement computing device (0037-0038, “The reviews for a particular employee are aggregated and organized into an employee review profile 500 (see FIGS. 5A-5F), which is a graphical user interface (GUI) that may list notifications 502 of updates to the employee profile, employee rankings 504, one or more of the customer reviews 504 for that employee, employee surveys 506”, etc.),
transmit a communication to a participant computing device associated with the current participant in real-time via the communications network, the communication including a uniform resource locator (URL), the URL specifying the location of the response insights display in the memory device of the engagement computing device (0031, published to website and/or social media service personal profile, such that employee can advertise or email by linking to the review publication, the linking indicating the use of a URL to specify a location), and

the participant computing device communicatively coupled to the engagement computing device via the communications network (0025, 0027, employee device such as tablet, smartphone, laptop, etc., 0049, Figs. 1 and 7), the participant computing device comprising:
a participant processor (0025, 0027, employee device such as tablet, smartphone, laptop, etc., 0049, Figs. 1 and 7), and
a memory device communicatively coupled to the participant processor, the memory device of the participant computing device storing processor 
receive the communication from the engagement computing device via the communications network (0031, “the review can be published (step 212) by transmitting the review to the business server 112 or a review website”, “the review maybe published to the employee's personal profile on a social media service”, “ employee could then advertise their own customer service reviews with a card, email advertisement or online advertisement linking to their online review profile”, indicating that the participant/employee has received communication of the survey/review and enabling connection via linking a URL), and
enable connection, via the URL, of the participant computing device to the location of the response insights display in the memory device of the engagement computing device for rendering a display of the score in the response insights display on the participant computing device, the response insights display providing the score to the participant computing device in real time via the enabled connection (0031, “the review can be published (step 212) by transmitting the review to the business server 112 or a review website”, “the review maybe published to the employee's personal profile on a social media service”, “ employee could then advertise their own customer service reviews with a card, email advertisement or online advertisement linking to their online review profile”, indicating that the 
wherein the memory device of the engagement computing device comprises an earnings database configured to store program earnings (0038, employee profile as summary, “employee review profile 500 (see FIGS. 5A-5F), which is a graphical user interface (GUI) that may list notifications 502 of updates to the employee profile, employee rankings 504, one or more of the customer reviews 504 for that employee, employee surveys 506”, etc., Figs. 5A-5D, showing ranking “3/11”, overall rating “4.4”, points earned as “13,750”, and points available as “1,750”), and
wherein the processor readable instructions stored on the memory device of the engagement computing device, when executed by the engagement processor, further configure the engagement computing device to:
store the combined customer satisfaction program earnings in a single account in the earnings database (0038, employee profile as summary, “employee review profile 500 (see FIGS. 5A-5F), which is a graphical user interface (GUI) that may list notifications 502 of updates to the employee profile, employee rankings 504, one or more of the customer reviews 504 for that employee, employee surveys 506”, etc., Figs. 5A-5D, showing ranking “3/11”, overall rating “4.4”, points earned as “13,750”, and points available as “1,750”).

Montano, however, does not appear to explicitly disclose a manager computing device comprising: a manager processor, and a memory device communicatively 
Stella Connect, though, also teaches real-time dashboards of employee feedback, including real-time employee streams for each employee (Stella Connect at 2-3), manager analytics for granular insights on individual employees, groups, and/or department performance (Id. at 3), and executive dashboards with individual, team, and department-level data flows (Id. at 3-4) that further indicate combining rewards of various types or levels, each displaying scores on a respective interface (Id. at 3, e.g.). Stella Connect further teaches using different channels, such as phone, email, and chat interactions (i.e., interfaces) (Id. at 7), including integration with other sites and an API for integration with an entity CRM system (Id. at 8), and that a customer may suggest rewards (within Stella Connect) a manager of the program (the Examiner noting that, apparently by definition, anyone setting up or generating the rewards program is a manager using a manager computer/processor) may set the program constraints or qualifications, including setting rewards and reward thresholds according to an available budget, and tracking fulfillment (Id. at 7; e.g., “you” (i.e., the company/entity with employees having feedback provided) select the rewards, thresholds, etc. (i.e., the rules) (Id. at 7), where any person performing such selecting would be considered a manager and the computer used a manager computing device – and Montano indicates that the computers have a processor to execute instructions from a medium to perform the performance reward activities (Montano at 0049)). The interfaces shown in Stella Connect indicate the location of the display is communicated and received (otherwise the interfaces could not be 
The Examiner notes, however, that in light of Montano indicating the posting of the review (as cited) the communicating of a URL specifying a location for display of the score is one of apparently three possible options – the posting to a website or social media service may be 1) noticed to the participant (i.e., employee) with a URL indicating where it is posted, 2) noticed to the participant/employee, but without a URL – the participant or employee being either previously notified of the location or left to their own resources to somehow find the posting, or 3) posted without any notification to the participant/employee, such that they are left to find it on their own. As one of three possible options, the Examiner understands and finds that communicating a URL specifying the location of the display is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Stephens, though, specifically teaches a “method and system for salary planning and performance management” (Stephens at 0008, see also 0812 and 0910) that includes linking or hyperlinks to employee performance and/or review information (Stephens at 0575, 0604, 0708, 0732), and using real-time data and events to generate “on-the-fly” displays or reports (Stephens at 0803-0805, 0809). Therefore, even if communicating a URL for viewing real-time participant/employee review information were not considered one a finite number of options, the Examiner understands and finds that communicating a URL (such as a link or hyperlink) specifying the location of the display is applying a known technique 
Where it appears that neither Montano, Stella-Connect, nor Stephens consider other programs, Brueggemann teaches combining various different reward accounts, such as for employees (such as employee accounts and credit or debit card accounts) into a linking account by “associating different reward accounts such that the reward points accumulated for each of the reward accounts are pool” (Brueggemann at 0017 and 0030, citing to 0030).
Therefore, the Examiner understands and finds that each of a manager computer generating rules for analyzing survey data and storing them, aggregating in real time, communicating a URL (such as a link or hyperlink) for a participant to view a rendered display of review information, and combining earnings from other programs are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the survey information of Montano with the review displays of Stella Connect, the links of Stephens, and the account combining of Brueggemann in order to use a manager computer to generate rules for analyzing survey data and storing them, aggregating in real time, communicating a URL (such as a link or hyperlink) for a participant to view a rendered display of review information, and combining earnings from other programs are each applying a known technique to a known device, method, or product ready for improvement to yield predictable results.


Claim 2: Montano in view of Stella Connect in further view of Stephens and in still further view of Brueggemann discloses the system of claim 1, wherein the real-time engagement application executed by the engagement processor is further configured to transmit the communication including the URL to the manager computing device in real-time via the communications network (Stella Connect at 3 and at 3-4; as combined above an using the rationale as at the parent claim(s) above). 

Claim 3: Montano in view of Stella Connect in further view of Stephens and in still further view of Brueggemann discloses the system of claim 2, wherein the processor readable instructions stored on the memory device of the manager computing device, when executed by the manager processor, configure the manager computing device to: receive the communication from the engagement computing device via the communications network, and enable connection, via the URL, of the manager computing device to the location of the response insights display in the memory device of the engagement computing device for rendering the response 

Claim 4: Montano in view of Stella Connect in further view of Stephens and in still further view of Brueggemann discloses the system of claim 3, wherein the processor readable instructions stored on the memory device of the manager computing device, when executed by the manager processor, configure the manager computing device to access a rules display via the real-time engagement application executing on the engagement computing device, and wherein the real-time engagement application executed by the engagement processor is further configured to: obtain, from the manager computing device via the rules display, the program description for the rewards program, obtain, from the manager computing device via the rules display, the one or more eligibility selections defining participants eligible for the rewards program, obtain, from the manager computing device via the rules display, the one or more option selections for the rewards program, obtain, from the manager computing device via the rules display, the one or more rules for the rewards program, obtain, from the manager computing device via the rules display, the budget for the rewards program, and obtain, from the manager computing device via the rules display, the launch settings for the rewards program (Montano at 0049, Figs. 1 and 7; Stella Connect at 7 indicating rules, defining eligibility, options, and budget consideration, where the indicated setting or 

Claim 5: Montano in view of Stella Connect in further view of Stephens and in still further view of Brueggemann discloses the system of claim 1, wherein the real-time engagement application executed by the engagement processor is further configured to: generate a reward for the current participant when the score exceeds a predetermined threshold (Montano at 0039, “The business may then provide rewards and incentives to their employees 334 based on the reviews they are receiving, make decisions on salaries, pay and bonuses based on rankings of employee reviews, etc.”). 

Claim 6: Montano in view of Stella Connect in further view of Stephens and in still further view of Brueggemann discloses the system of claim 1, wherein said receiving the survey data from the survey computing device comprises receiving the survey data indicative of the quality of service rendered by the current participant and one or more other participants to the current customer, and wherein the current participant and the other participants comprise a group having a common identifying property (Stella Connect at 3 and at 3-4, group, team, and/or department; as combined above an using the rationale as at the parent claim(s) above). 

Claim 7: Montano in view of Stella Connect in further view of Stephens and in still further view of Brueggemann discloses the system of claim 6, wherein said 

Claim 9: Montano in view of Stella Connect in further view of Stephens and in still further view of Brueggemann discloses the system of claim 1, wherein the score comprises one or more sub-dimensions each indicative of a property of the service rendered to enable the current participant to focus attention on one or more of the service properties (Stella Connect at 3, including “Response Rate” and “Star Rating” as sub-dimensions, and at 3-4, including “Star Rating”, “Requests”, and “Responses” as sub-dimensions; as combined above an using the rationale as at the parent claim(s) above; the Examiner notes the explicit intended use or result of a participant focusing their attention on a service property – the participant can focus their attention, should they choose to at all, on whatever aspect they desire, and as such, little if any patentable weight may be granted to this limitation).

Claims 10-11 and 15-16 are rejected on the same basis as claims 1, 3-4, and 6-7, as above, since Montano discloses a computer-implemented method of providing dynamic, real-time service feedback over a communications network to a participant computing device, comprising the same or similar limitations as at claims 1 and 3-4 above (Montano at 0007, 0022, 0034, system and method, the activities as cited being the method activities; the Examiner noting that claim 11 appears to be encompassed by claims 6 and 7 above). 

Claim 13: Montano in view of Stephens and in further view of Stella Connect discloses the method of claim 10, wherein the survey data includes survey responses for a single participant, wherein the score comprises a feedback score indicative of the quality of service rendered by the single participant to one or more customers who entered the survey data on the survey computing device, and wherein said generating comprises generating, by the real-time engagement application executing on the engagement computing device, the response insights display in real-time to include a reward for the single participant when the feedback score exceeds a predetermined threshold value (Montano at 0035, asked to “review the performance of the individual employee … instead of … the business in general”; Stella Connect at 2, “each employee”, 3, “feedback on individual employees”, and 3-4, “individual”; as combined above an using the rationale as at the parent claim(s) above). 



A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, it meets the claim.  See e.g.  In re Collier, 158 USPQ 266, 267 (CCPA 1968) (where the court interpreted the claimed phrase “a connector member for engaging shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements” and where the court interpreted the claimed phrase “said ferrule-forming member being crimpable onto said shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements....  “[t]he ferrule or connector member is crimpable but not required, structurally, to be crimped ....  These cannot be regarded as structural limitations and therefore not as positive limitations in a 
The Examiner has analyzed the claim language and phrasing as indicated by the bold sections or words above, and determined that the phrasing following the bolded word(s) is not required due to the terminology being optional or intended use or expected results, in conformity with MPEP § 2111.04.
The Examiner notes the explicit intended use or result indicated at claim 9 (“to enable the current participant to focus attention …”), which is also repeated at claim 20.
The Examiner notes the explicit intended use or result at claim 10 of “to enable connection … when the URL is selected”, where, 1) the URL is not required to be selected – see MPEP § 2111.04 and the discussion regarding Ex parte Schulhauser, and 2) the “to enable …” is an explicit indication of intended results, where the actual activity claimed is transmitting the URL (as indicated at the preceding indented element) and the inclusion of the URL  would provide (when/since the transmitted communication message is displayed) the enabling of the connection and thus also display at selection.
The Examiner notes essentially the same explicit intended use or result at claim 15 as is indicated at claim 9.
The Examiner notes similar explicit intended use or result at claim 17 regarding “to enable the participant to understand … whether the customer’s subjective feedback … met the goal”, where whether the participant can or would understand, or whether the display would enable that understanding, may be intended but would 
The Examiner notes that claim 18 indicates the same intended use or result as at claim 17, except the enabling of understanding is related to the manager (rather than, or in addition to, the participant).

Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive.

Applicant first alleges the § 112 rejections are overcome and the Examiner agrees; therefore the rejections are withdrawn and the argument or allegation is considered moot.

Applicant then argues the § 101 rejections, alleging first that “Amended claim 1 … is directed to an improved computer infrastructure that implements the alleged judicial exception in conjunction with particular technological components, including an engagement computer communicatively coupled to a survey computer, a manager computer, and a participant computer to implement a rewards program” (Remarks at 15). However, all of those allegedly “particular technological components” are described as merely generic computers.
Id. at 16, emphasis omitted). But this the idea itself and/or the “apply it” by computer aspect that is insignificant – Applicant even admits that “[c]onventional customer feedback techniques collect feedback data from customers and present it to supervisors, such as managers, who then share the feedback with employees in the form of scores” (Applicant ¶ 0003, at the Background). Nothing more is required by the claim portions Applicant argues than merely implementation of the “[c]onventional … techniques” by generic computers – the argued portion is merely showing the participant their scores.
Applicant then argues that “the manager computer … to: generate … rules for analyzing survey data” and store information, and “the engagement computer … to: aggregate the received survey data relating to the current participant”, execute a rules engine to analyze the data, generate a rewards program, combine earnings, and store earnings in an account” (Remarks at 17) as “recit[ing] an inventive concept” (Id. at 16). However, first, some of this is not supported (see the 112 rejections above). Second, this is the abstract idea – it appears impossible to offer customer service surveys and employee rewards (or as stated at claim 10 as providing service feedback to a participant) without rules for the survey data, and analyzing the data pertaining to the participant/employee so as to offer a reward per 
Therefore, the Examiner is not persuaded by Applicant’s argument(s).


Applicant then argues the prior art, alleging the amended portion(s) of the claims is not disclosed (Remarks at 18-19, emphasizing the combining of other program accounts); however, the Examiner notes that the amendment necessitates new grounds of rejection. Therefore, the arguments are considered moot and not persuasive.
 
Therefore, the Examiner is not persuaded by Applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Postrel (U.S. Patent Application Publication Nos. 2005/0021399, 2005/0021400, and 2005/0021401) – each disclosing a system and method for aggregation of various rewards from different programs or systems.
Kiska, John, Customer Satisfaction Pays Off, dated 1 February 2004, from https://www.shrm.org/hr-today/news/hr-magazine/pages/0204kiska.aspx, downloaded 8 September 2020, indicating that customer satisfaction surveys and rewards are well-known.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622